DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4, 6, 9-10, & 12-14 have been amended and examined as such.
Claims 15-18 have been added and examined as such.
Claims 2-3, 5, & 7-8 have been cancelled as requested by the Applicant.

Allowable Subject Matter
Claims 1 & 12-14 are allowed as amended.
Claims 4, 6, 9-11, & 15 are allowed as presented, dependent on claim 1.
Claim 16 is allowed as presented, dependent on claim 12.
Claim 17 is allowed as presented, dependent on claim 13.
Claim 18 is allowed as presented, dependent on claim 14.
The following is an Examiner’s statement of reasons for allowance: 
Applicant amended independent claims 1 & 12-14, incorporating similar additional limitations.  An additional and updated search was conducted and the existing and additional prior art of record fails to teach or fairly suggest a liquid absorbing apparatus [claim 1]; printing apparatus [claim 12]; printing method [claim 13]; or manufacturing method [claim 14] which absorbs a liquid component from an ink image formed on a transfer member comprising all of the limitations as claimed, particularly but passes through a formation area where the ink image is formed and a transfer area cyclically… a liquid absorbing member comprising an endless sheet… at a position between the formation area and the transfer area in a moving direction of the transfer member, the formation area being positioned on an upstream side of the transfer area with respect to the moving direction of the transfer member… and a first recovery unit configured to apply a moisturizing liquid… and a second recovery unit configured to remove the liquid component from the liquid absorbing member….
Prior Art MASAAKI teaches a liquid absorbing apparatus to clean the transfer body, but does not teach the limitation of a liquid absorbing member comprising an endless sheet… at a position between the formation area and the transfer area in a moving direction of the transfer member, the formation area being positioned on an upstream side of the transfer area with respect to the moving direction of the transfer member.
Prior Art Watanabe teaches a liquid absorbing apparatus to clean the transfer body, but does not teach the limitation of absorbing liquid component from an ink image formed on a transfer member or the first and second recovery units as claimed.
Prior Art Furukawa et al. teaches a liquid absorbing apparatus, but does not teach the limitation of a liquid absorbing member comprising an endless sheet… at a position between the formation area and the transfer area in a moving direction of the transfer member, the formation area being positioned on an upstream side of the transfer area with respect to the moving direction of the transfer member or the first and second recovery units as claimed.
As the record as a whole has made the reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirakawa (US 7,845,760 B2) teaches an image forming apparatus with a liquid absorbing apparatus between the formation area and the transfer area.  Ohnishi et al. (US 2017/0217216 A1) teaches multiple liquid absorbers following the transfer area in a moving direction of the transfer member.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/John Zimmermann/Primary Examiner, Art Unit 2853